Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 1 of 15 Page ID #:1010



     1 JERRY L. STEERING, Esq., (State Bar No. 122509)
         jerrysteering@yahoo.com
     2 LAW OFFICES OF JERRY STEERING
       4063 Birch St., Suite 100
     3
       Newport Beach, CA 92660
     4 Telephone: (949) 474-1849
       Facsimile: (949) 474-1883
     5 Attorneys for Plaintiff, I.C.W., by and through her guardian ad litem,
       Heather Blanchard
     6
         RICKEY IVIE, ESQ. (State Bar No. 76864)
     7 Email: Rivie@imwlaw.com
         ANTONIO K. KIZZIE, ESQ. (State Bar No. 279719)
     8 Email: akizzie@imwlaw.com
         JACK F. ALTURA, ESQ. (State Bar No. 297314)
     9 Email: jaltura@imwlaw.com
         IVIE McNEILL WYATT PURCELL & DIGGS, APLC
    10 444 S. Flower Street, Suite 1800
         Los Angeles, California 90071
    11 Tel.   (213) 489-0028
         Fax (213) 489-0552
    12
         Attorneys for Defendants, County of Los Angeles, et.al.
    13
                             UNITED STATES DISTRICT COURT
    14

    15                      CENTRAL DISTRICT OF CALIFORNIA
    16 HEATHER BLANCHARD, as guardian                 CASE NO.: 8:19-cv-02438- JVS-DFM
       ad litem for her minor child, I.C.W.,
    17 successor in interest to JOSEPH ALAN
                                                      [DISCOVERY MATTER]
    18
       WEAR,

    19
                     Plaintiff,                       STIPULATED PROTECTIVE
                                                      ORDER
    20
               vs.

    21 COUNTY OF LOS ANGELES, et.al.

    22

    23               Defendants.
    24
         TO THE HONORABLE COURT, COME NOW ALL THE PARTIES AND
    25
         JOINTLY STIPULATE AS FOLLOWS:
    26
         1.    A. PURPOSES AND LIMITATIONS
    27
               Discovery in this action is likely to involve production of confidential,
    28
         proprietary, or private information for which special protection from public
                                                -1-
                             STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 2 of 15 Page ID #:1011



     1 disclosure and from use for any purpose other than prosecuting this litigation may

     2 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

     3 enter the following Stipulated Protective Order. The parties acknowledge that this

     4 Order does not confer blanket protections on all disclosures or responses to

     5 discovery and that the protection it affords from public disclosure and use extends

     6 only to the limited information or items that are entitled to confidential treatment

     7 under the applicable legal principles. The parties further acknowledge, as set forth

     8 in Section 12.3, below, that this Stipulated Protective Order does not entitle them

     9 to file confidential information under seal; Civil Local Rule 79-5 sets forth the
    10 procedures that must be followed and the standards that will be applied when a

    11 party seeks permission from the court to file material under seal.

    12 B.      GOOD CAUSE STATEMENT
    13         Per the Defendants:
    14         This action pertains to sensitive and confidential inter-agency documents
    15 related to the incident that resulted in the death of Decedent Joseph Alan Wear.

    16
         Public divulgence of identities of the various law-enforcement officers and civilian
    17
         witnesses contained therein would violate the aforementioned individual’s rights of
    18
         privacy and subject them to potential harm, harassment, intimidation or other
    19
         unwarranted retribution. Further, the criminal and administrative investigations as
    20
         to the underlying alleged deputy’s conduct by the Los Angeles Sheriff’s Homicide
    21
         Bureau, Los Angeles Sheriff’s Department Internal Affairs Bureau (“IAB”), and
    22
         the Los Angeles County District Attorney’s Justice System Integrity Division
    23
         (“JSID”) are incomplete, ongoing and continuing. Due to the ongoing nature of the
    24
         investigation (which may involve possible criminal prosecution of the shooting
    25
         deputy or third-parties), the circumstances of the incident, and in order to protect
    26
         the investigation’s integrity, issues will arise wherein parties are required to assert
    27
         their 5th Amendment rights against self-crimination unless and until the JSID
    28
         makes their decision as to whether criminal culpability exists as to any party or
                                                  -2-
                              STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 3 of 15 Page ID #:1012



     1 witness, witnesses may be intimidated against testifying, or public divulgence as to

     2 evidence uncovered during these investigations would compromise the integrity of

     3 the investigations by causing interested third parties to conceal or destroy

     4 evidence, attempt to flee the criminal court’s jurisdiction and avoid arrest, or

     5 commit acts of witness intimidation or dissuading to avoid potential prosecution

     6 related to the on-going investigations.

     7         Accordingly, to expedite the flow of information, to facilitate the prompt
     8 resolution of disputes over confidentiality of discovery materials, to adequately

     9 protect information the parties are entitled to keep confidential, to ensure that the
    10 parties are permitted reasonable necessary uses of such material in preparation for

    11 and in the conduct of trial, to address their handling at the end of the litigation, and

    12 serve the ends of justice, a protective order for such information is justified in this

    13 matter. It is the intent of the parties that information will not be designated as

    14 confidential for tactical reasons and that nothing be so designated without a good

    15 faith belief that it has been maintained in a confidential, non-public manner, and

    16
         there is good cause why it should not be part of the public record of this case.
    17
         2.    DEFINITIONS
    18
         2.1   Action: This pending federal lawsuit in HEATHER BLANCHARD, as
    19
         guardian ad litem for her minor child, I.C.W., successor in interest to JOSEPH
    20
         ALAN WEAR, v. County of Los Angeles, et.al. CASE NO.: 8:19-cv-02438- JVS-
    21
         DFM
    22
         2.2   Challenging Party: a Party or Non-Party that challenges the designation of
    23
         information or items under this Order.
    24
         2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
    25
         is generated, stored or maintained) or tangible things that qualify for protection
    26
         under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
    27
         Cause Statement.
    28

                                                  -3-
                              STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 4 of 15 Page ID #:1013



     1 2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
     2 support staff).

     3 2.5     Designating Party: a Party or Non-Party that designates information or items
     4 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

     5 2.6     Disclosure or Discovery Material: all items or information, regardless of the
     6 medium or manner in which it is generated, stored, or maintained (including,

     7 among other things, testimony, transcripts, and tangible things), that are produced

     8 or generated in disclosures or responses to discovery in this matter.

     9 2.7     Expert: a person with specialized knowledge or experience in a matter
    10 pertinent to the litigation who has been retained by a Party or its counsel to serve

    11 as an expert witness or as a consultant in this Action.

    12 2.8     House Counsel: attorneys who are employees of a party to this Action.
    13 House Counsel does not include Outside Counsel of Record or any other outside

    14 counsel.

    15 2.9     Non-Party: any natural person, partnership, corporation, association, or other
    16
         legal entity not named as a Party to this action.
    17
         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
    18
         this Action but are retained to represent or advise a party to this Action and have
    19
         appeared in this Action on behalf of that party or are affiliated with a law firm
    20
         which has appeared on behalf of that party, and includes support staff.
    21
         2.11 Party: any party to this Action, including all of its officers, directors,
    22
         employees, consultants, retained experts, and Outside Counsel of Record (and their
    23
         support staffs).
    24
         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
    25
         Discovery Material in this Action.
    26
         2.13 Professional Vendors: persons or entities that provide litigation support
    27
         services (e.g., photocopying, videotaping, translating, preparing exhibits or
    28

                                                  -4-
                              STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 5 of 15 Page ID #:1014



     1 demonstrations, and organizing, storing, or retrieving data in any form or medium)

     2 and their employees and subcontractors.

     3 2.14 Protected Material: any Disclosure or Discovery Material that is designated

     4 as “CONFIDENTIAL.”

     5 2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from

     6 a Producing Party.

     7 3.      SCOPE
     8         The protections conferred by this Stipulation and Order cover not only
     9 Protected Material (as defined above), but also (1) any information copied or
    10 extracted from Protected Material; (2) all copies, excerpts, summaries, or

    11 compilations of Protected Material; and (3) any testimony, conversations, or

    12 presentations by Parties or their Counsel that might reveal Protected Material.

    13 Any use of Protected Material at trial shall be governed by the orders of the trial

    14 judge. This Order does not govern the use of Protected Material at trial.

    15 4.      DURATION
    16
               Even after final disposition of this litigation, the confidentiality obligations
    17
         imposed by this Order shall remain in effect until a Designating Party agrees
    18
         otherwise in writing or a court order otherwise directs. Final disposition shall be
    19
         deemed to be the later of (1) dismissal of all claims and defenses in this Action,
    20
         with or without prejudice; and (2) final judgment herein after the completion and
    21
         exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
    22
         including the time limits for filing any motions or applications for extension of
    23
         time pursuant to applicable law.
    24
         5.    DESIGNATING PROTECTED MATERIAL
    25
         5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
    26
         Party or Non-Party that designates information or items for protection under this
    27
         Order must take care to limit any such designation to specific material that
    28
         qualifies under the appropriate standards. The Designating Party must designate for
                                                 -5-
                              STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 6 of 15 Page ID #:1015



     1 protection only those parts of material, documents, items, or oral or written

     2 communications that qualify so that other portions of the material, documents,

     3 items, or communications for which protection is not warranted are not swept

     4 unjustifiably within the ambit of this Order.

     5         Mass, indiscriminate, or routinized designations are prohibited. Designations
     6 that are shown to be clearly unjustified or that have been made for an improper

     7 purpose (e.g., to unnecessarily encumber the case development process or to

     8 impose unnecessary expenses and burdens on other parties) may expose the

     9 Designating Party to sanctions.
    10         If it comes to a Designating Party’s attention that information or items that it
    11 designated for protection do not qualify for protection, that Designating Party must

    12 promptly notify all other Parties that it is withdrawing the inapplicable designation.

    13 5.2     Manner and Timing of Designations. Except as otherwise provided in this
    14 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

    15 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

    16
         under this Order must be clearly so designated before the material is disclosed or
    17
         produced.
    18
         Designation in conformity with this Order requires:
    19
               (a)    For information in documentary form (e.g., paper or electronic
    20
         documents, but excluding transcripts of depositions or other pretrial or trial
    21
         proceedings), that the Producing Party affix at a minimum, the legend
    22
         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
    23
         contains protected material. If only a portion or portions of the material on a page
    24
         qualifies for protection, the Producing Party also must clearly identify the
    25
         protected portion(s) (e.g., by making appropriate markings in the margins).
    26
               A Party or Non-Party that makes original documents available for inspection
    27
         need not designate them for protection until after the inspecting Party has indicated
    28
         which documents it would like copied and produced. During the inspection and
                                                 -6-
                              STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 7 of 15 Page ID #:1016



     1 before the designation, all of the material made available for inspection shall be

     2 deemed “CONFIDENTIAL.” After the inspecting Party has identified the

     3 documents it wants copied and produced, the Producing Party must determine

     4 which documents, or portions thereof, qualify for protection under this Order.

     5 Then, before producing the specified documents, the Producing Party must affix

     6 the “CONFIDENTIAL legend” to each page that contains Protected Material. If

     7 only a portion or portions of the material on a page qualifies for protection, the

     8 Producing Party also must clearly identify the protected portion(s) (e.g., by making

     9 appropriate markings in the margins).
    10         (b)    For testimony given in depositions that the Designating Party identify
    11 the Disclosure or Discovery Material on the record, before the close of the

    12 deposition all protected testimony.

    13         (c)    For information produced in some form other than documentary and
    14 for any other tangible items, that the Producing Party affix in a prominent place on

    15 the exterior of the container or containers in which the information is stored the

    16
         legend “CONFIDENTIAL.” If only a portion or portions of the information
    17
         warrants protection, the Producing Party, to the extent practicable, shall identify
    18
         the protected portion(s).
    19
         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
    20
         failure to designate qualified information or items does not, standing alone, waive
    21
         the Designating Party’s right to secure protection under this Order for such
    22
         material. Upon timely correction of a designation, the Receiving Party must make
    23
         reasonable efforts to assure that the material is treated in accordance with the
    24
         provisions of this Order.
    25
         6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    26
         6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
    27
         of confidentiality at any time that is consistent with the Court’s Scheduling Order.
    28

                                                 -7-
                              STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 8 of 15 Page ID #:1017



     1 6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
     2 process under Local Rule 37.1 et seq.

     3 6.3     The burden of persuasion in any such challenge proceeding shall be on the
     4 Designating Party. Frivolous challenges, and those made for an improper purpose

     5 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

     6 expose the Challenging Party to sanctions. Unless the Designating Party has

     7 waived or withdrawn the confidentiality designation, all parties shall continue to

     8 afford the material in question the level of protection to which it is entitled under

     9 the Producing Party’s designation until the Court rules on the challenge.
    10 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
    11 7.1      Basic Principles. A Receiving Party may use Protected Material that is
    12 disclosed or produced by another Party or by a Non-Party in connection with this

    13 Action only for prosecuting, defending, or attempting to settle this Action. Such

    14 Protected Material may be disclosed only to the categories of persons and under

    15 the conditions described in this Order. When the Action has been terminated, a

    16
         Receiving Party must comply with the provisions of section 13 below (FINAL
    17
         DISPOSITION).
    18
               Protected Material must be stored and maintained by a Receiving Party at a
    19
         location and in a secure manner that ensures that access is limited to the persons
    20
         authorized under this Order.
    21
         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
    22
         otherwise ordered by the court or permitted in writing by the Designating Party, a
    23
         Receiving Party may disclose any information or item designated
    24
         “CONFIDENTIAL” only to:
    25
               (a)    The Receiving Party’s Outside Counsel of Record in this Action, as
    26
         well as employees of said Outside Counsel of Record to whom it is reasonably
    27
         necessary to disclose the information for this Action;
    28

                                                -8-
                             STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 9 of 15 Page ID #:1018



     1         (b)    The officers, directors, and employees (including House Counsel) of
     2 the Receiving Party to whom disclosure is reasonably necessary for this Action;

     3         (c)    Experts (as defined in this Order) of the Receiving Party to whom
     4 disclosure is reasonably necessary for this Action and who have signed the

     5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

     6         (d)    The court and its personnel;
     7         (e)    Court reporters and their staff;
     8         (f)    Professional jury or trial consultants, mock jurors, and Professional
     9 Vendors to whom disclosure is reasonably necessary for this Action and who have
    10 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

    11         (g)    The author or recipient of a document containing the information or a
    12 custodian or other person who otherwise possessed or knew the information;

    13         (h)    The plaintiffs, and during their depositions, witnesses, and attorneys
    14 for witnesses, in the Action to whom disclosure is reasonably necessary provided:

    15 (1) the deposing party requests that the witness sign the form attached as Exhibit 1

    16
         hereto; and (2) they will not be permitted to keep any confidential information
    17
         unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
    18
         unless otherwise agreed by the Designating Party or ordered by the court. Pages of
    19
         transcribed deposition testimony or exhibits to depositions that reveal Protected
    20
         Material may be separately bound by the court reporter and may not be disclosed
    21
         to anyone except as permitted under this Stipulated Protective Order; and
    22
               (i) Any mediator or settlement officer, and their supporting personnel,
    23
         mutually agreed upon by any of the parties engaged in settlement discussions.
    24
               Notwithstanding the aforementioned specified categories of persons and
    25
         circumstances, all documents designated CONFIDENTIAL and their contents,
    26
         including and especially, but not limited to, documents and depositions under seal
    27
         containing the identities of witnesses, employees/personnel and consultants shall
    28
         expressly be deemed “Attorneys Eyes Only,” meaning its disclosure shall be
                                                 -9-
                             STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 10 of 15 Page ID #:1019



      1 limited only to counsel for the parties in addition to the aforementioned specified

      2 categories of persons and circumstances. However, documents that do not contain

      3 the identities of percipient witnesses, such as the autopsy report, shall not be

      4 deemed “attorneys eyes only.”

      5 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
      6         PRODUCED IN OTHER LITIGATION
      7         If a Party is served with a subpoena or a court order issued in other litigation
      8 that compels disclosure of any information or items designated in this Action as

      9 “CONFIDENTIAL,” that Party must:
     10         (a)    Promptly notify in writing the Designating Party. Such notification
     11 shall include a copy of the subpoena or court order;

     12         (b)    Promptly notify in writing the party who caused the subpoena or order
     13 to issue in the other litigation that some or all of the material covered by the

     14 subpoena or order is subject to this Protective Order. Such notification shall

     15 include a copy of this Stipulated Protective Order; and

     16
                (c)    Cooperate with respect to all reasonable procedures sought to be
     17
          pursued by the Designating Party whose Protected Material may be affected.
     18
          If the Designating Party timely seeks a protective order, the Party served with the
     19
          subpoena or court order shall not produce any information designated in this action
     20
          as “CONFIDENTIAL” before a determination by the court from which the
     21
          subpoena or order issued, unless the Party has obtained the Designating Party’s
     22
          permission. The Designating Party shall bear the burden and expense of seeking
     23
          protection in that court of its confidential material and nothing in these provisions
     24
          should be construed as authorizing or encouraging a Receiving Party in this Action
     25
          to disobey a lawful directive from another court.
     26
          9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     27         PRODUCED IN THIS LITIGATION
     28

                                                 -10-
                               STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 11 of 15 Page ID #:1020



      1         (a)    The terms of this Order are applicable to information produced by a
      2 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

      3 produced by Non-Parties in connection with this litigation is protected by the

      4 remedies and relief provided by this Order. Nothing in these provisions should be

      5 construed as prohibiting a Non-Party from seeking additional protections.

      6         (b)    In the event that a Party is required, by a valid discovery request, to
      7 produce a Non-Party’s confidential information in its possession, and the Party is

      8 subject to an agreement with the Non-Party not to produce the Non-Party’s

      9 confidential information, then the Party shall:
     10 (1)     Promptly notify in writing the Requesting Party and the Non-Party that some
     11 or all of the information requested is subject to a confidentiality agreement with a

     12 Non-Party;

     13 (2)     Promptly provide the Non-Party with a copy of the Stipulated Protective
     14 Order in this Action, the relevant discovery request(s), and a reasonably specific

     15 description of the information requested; and

     16
          (3)   Make the information requested available for inspection by the Non-Party, if
     17
          requested.
     18
                (c)    If the Non-Party fails to seek a protective order from this court within
     19
          14 days of receiving the notice and accompanying information, the Receiving
     20
          Party may produce the Non-Party’s confidential information responsive to the
     21
          discovery request. If the Non-Party timely seeks a protective order, the Receiving
     22
          Party shall not produce any information in its possession or control that is subject
     23
          to the confidentiality agreement with the Non-Party before a determination by the
     24
          court. Absent a court order to the contrary, the Non-Party shall bear the burden and
     25
          expense of seeking protection in this court of its Protected Material.
     26
          10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     27
                If a Receiving Party learns that, by inadvertence or otherwise, it has
     28
          disclosed Protected Material to any person or in any circumstance not authorized
                                                 -11-
                               STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 12 of 15 Page ID #:1021



      1 under this Stipulated Protective Order, the Receiving Party must immediately (a)

      2 notify in writing the Designating Party of the unauthorized disclosures, (b) use its

      3 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

      4 the person or persons to whom unauthorized disclosures were made of all the terms

      5 of this Order, and (d) request such person or persons to execute the

      6 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

      7 A.

      8 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR
      9         OTHERWISE PROTECTED MATERIAL
     10         When a Producing Party gives notice to Receiving Parties that certain
     11 inadvertently produced material is subject to a claim of privilege or other

     12 protection, the obligations of the Receiving Parties are those set forth in Federal

     13 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

     14 whatever procedure may be established in an e-discovery order that provides for

     15 production without prior privilege review. Pursuant to Federal Rule of Evidence

     16
          502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
     17
          of a communication or information covered by the attorney-client privilege or
     18
          work product protection, the parties may incorporate their agreement in the
     19
          stipulated protective order submitted to the court.
     20
          12.   MISCELLANEOUS
     21
          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
     22
          person to seek its modification by the Court in the future.
     23
          12.2 Right to Assert Other Objections. By stipulating to the entry of this
     24
          Protective Order no Party waives any right it otherwise would have to object to
     25
          disclosing or producing any information or item on any ground not addressed in
     26
          this Stipulated Protective Order. Similarly, no Party waives any right to object on
     27
          any ground to use in evidence of any of the material covered by this Protective
     28
          Order.
                                                 -12-
                               STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 13 of 15 Page ID #:1022
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 14 of 15 Page ID #:1023



      1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

      2

      3 DATED: September 29, 2020          ______________________________
      4                                    HONORABLE DOUGLAS F.
                                           MCCORMICK
      5                                    UNITED STATES MAGISTRATE
      6                                    JUDGE
      7

      8

      9
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26
     27

     28

                                           -14-
                           STIPULATED PROTECTIVE ORDER
Case 8:19-cv-02438-JVS-DFM Document 46 Filed 09/29/20 Page 15 of 15 Page ID #:1024



      1

      2                                      EXHIBIT A
      3          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
      4

      5 I, _____________________________ [print or type full name], of

      6 _________________ [print or type full address], declare under penalty of perjury

      7 that I have read in its entirety and understand the Stipulated Protective Order that

      8 was issued by the United States District Court for the Central District of California

      9 on [date] in the case of HEATHER BLANCHARD, as guardian ad litem for her
     10 minor child, I.C.W., successor in interest to JOSEPH ALAN WEAR, v. County of

     11 Los Angeles CASE NO.: 8:19-cv-02438- JVS-DFM. I agree to comply with and to

     12 be bound by all the terms of this Stipulated Protective Order and I understand and

     13 acknowledge that failure to so comply could expose me to sanctions and

     14 punishment in the nature of contempt. I solemnly promise that I will not disclose in

     15 any manner any information or item that is subject to this Stipulated Protective

     16 Order to any person or entity except in strict compliance with the provisions of this

     17 Order. I further agree to submit to the jurisdiction of the United States District

     18 Court for the Central District of California for the purpose of enforcing the terms

     19 of this Stipulated Protective Order, even if such enforcement proceedings occur

     20 after termination of this action. I hereby appoint __________________________

     21 [print or type full name] of _______________________________________ [print

     22 or type full address and telephone number] as my California agent for service of

     23 process in connection with this action or any proceedings related to enforcement of

     24 this Stipulated Protective Order.

     25 Date: ______________________________________

     26 City and State where sworn and signed: ________________________________
     27 Printed name: _______________________________

     28 Signature: __________________________________

                                                 -15-
                              STIPULATED PROTECTIVE ORDER
